(1) Appeal by defendant from a judgment (Indictment No. 1792/78) of the Supreme Court, Kings County, rendered September 28, 1979, convicting him of two counts of robbery in the first degree, upon a jury verdict, and imposing sentence and (2) purported appeal by defendant from a judgment (Indictment No. 359/79) of the same court, also rendered September 28, 1979, convicting him of criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. Judgment under Indictment No. 1792/78, affirmed. No opinion. Purported appeal from judgment under Indictment No. 359/79, dismissed. No notice of appeal has been filed. Mollen, P. J., Lazer, Cohalan and Margett, JJ., concur.